Citation Nr: 0603661	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  95-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to June 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A June 1995 rating 
decision denied the veteran's claim, and he appealed the 
determination.

A Board hearing was held in July 1997 before an acting 
Veterans Law Judge who is no longer at the Board.  A 
transcript of the hearing testimony is associated with the 
claims file.  In a December 2005 letter, the Board informed 
the veteran of this fact and inquired if he desired another 
hearing.  See 38 C.F.R. § 20.707 (2005).  In his December 
2005 response, the veteran advised that he did not desire 
another hearing.

In June 2005, the veteran submitted an application for an 
increase for his post-traumatic stress disorder.  This issue 
has not been considered by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

This appeal was last remanded for additional development in 
September 2003.  The RO attempted the additional development 
and then returned the case to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board has remanded the veteran's TDIU claim on three 
prior occasions.  Regrettably, another remand appears in 
order.  The case was remanded in September 2003 for an 
appropriate Veterans Claims Assistance Act of 2000 notice and 
a VA examination, as the veteran's last examination of record 
was conducted in 1998.  In January 2005, the RO informed the 
veteran that he was scheduled for an examination on January 
28, 2005.  The veteran failed to report for the examination, 
and a February 2005 RO letter informed him of that fact and 
that he should contact the RO if he desired to be 
rescheduled.  In June 2005, the RO issued the veteran a 
Supplemental Statement of the Case (SSOC), which reflected 
that the RO continued the denial of his claim.  The case was 
returned to the Board in September 2005.

In his June 2005 response to the SSOC, the veteran related 
that he moved in January 2005, and he did not receive the RO 
letter which notified him of the examination.  He requested 
that he be rescheduled for the examination.  The Board notes 
that the veteran's address is different from that to which 
notice of the examination was sent.  The veteran's statement 
also informed the RO that the Social Security Administration 
(SSA) had granted him full benefits.  In light of this, the 
Board finds that a remand for the rescheduling of the 
examination is in order.  

The veteran is hereby advised that he should notify the RO 
immediately upon any change of address.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With regard to the SSA records, the Board notes that multiple 
SSA records are already associated with the claims file.  
These records pertain to the decision rendered in September 
1989.  It is unclear from the veteran's statement whether a 
subsequent determination has been rendered by SSA.  On 
remand, the RO should contact SSA to obtain any records 
pertaining to decisions rendered after 1989.

Ongoing treatment records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities since the last 
SSOC.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.  The RO should also obtain VA 
treatment records from June 2005 to the 
present from the Durham, North Carolina, 
VA medical facility.

2.  The RO should also obtain the 
veteran's SSA records related to any 
decisions by that agency rendered after 
1989. 

3.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s), to include a social and 
industrial survey, to assess whether the 
veteran's service-connected disabilities 
render him unemployable.  All indicated 
tests and studies should be performed.  
It should be determined whether all 
findings recorded are related to the 
service-connected pathology.  If symptoms 
of service-connected and non-service-
connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  

The examiner(s) must assess the 
appellant's ability to pursue 
substantially gainful employment in view 
of all service-connected pathology, 
without regard to age.  The RO shall 
ensure that the claim file is provided to 
the examiner(s) for use and reference in 
conducting the examination(s).  If the 
examiner(s) is unable to render an 
opinion, he/she should state that fact 
for the record.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

